      Case: 4:17-cv-02409-BYP Doc #: 85 Filed: 09/13/21 1 of 3. PageID #: 775




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CECIL KOGER,                                     :
                                                  :            Case No. 4:17-cv-02409
        Plaintiff,                                :
                                                  :            Judge Benita Y. Pearson
                v.                                :
                                                  :
 DIRECTOR GARY C. MOHR, et al.,                   :
                                                  :
        Defendants.                               :


MOTION IN LIMINE TO PREVENT PLAINTIFF FROM MAKING ANY REFERENCE
  RELATING TO HIS DREADLOCKS, ODRC’S REVISED GROOMING POLICY,
               AND/OR THE FORCE CUTTING OF HIS HAIR

       Pursuant to Federal Rules of Evidence 401, 402 and 403, Defendants respectfully move

the Court for an Order prohibiting Plaintiff Cecil Koger (“Plaintiff”) from making any reference

relating to his dreadlocks, ODRC’s revised grooming policy, 65-GRM-01, or the force cutting of

his hair at the trial of this matter. A memorandum in support is attached.

                                                      Respectfully submitted,

                                                      DAVE YOST
                                                      Ohio Attorney General


                                                      /s/ Mindy Worly
                                                      MINDY WORLY (0037395)*
                                                      TRACY L. BRADFORD (0058556)
                                                      TONY H. SHANG (0100246)
                                                          *Lead counsel
                                                      Assistant Attorneys General
                                                      Criminal Justice Section
                                                      Corrections Litigation Unit
                                                      30 East Broad Street, 23rd Floor
                                                      Columbus, Ohio 43215
                                                      T: (614) 728-0161; F: (866) 474-4985
                                                      Mindy.Worly@OhioAGO.gov
                                                      Tracy.Bradford@OhioAGO.gov
                                                      Tony.Shang@OhioAGO.gov

                                                      Counsel for Defendants
      Case: 4:17-cv-02409-BYP Doc #: 85 Filed: 09/13/21 2 of 3. PageID #: 776




                                       MEMORANDUM

        Plaintiff Cecil Koger (“Plaintiff”), an inmate serving a life sentence at the Richland

Correctional Institution (“RiCI”), may attempt to resurrect claims under RLUIPA and/or the First

Amendment at the trial of this matter by referencing his dreadlocks, ODRC’s revised grooming

policy, 65-GRM-01, or the force cutting of his hair. On appeal, the Court of Appeals was not

presented with any claims regarding the “force cutting” of Plaintiff’s hair. Therefore, any such

claim has been waived. Doc. 2-02, at Page 9.

        Likewise, the Court of Appeals found, Koger did not argue that making an accommodation

request to grow his dreadlocks thicker than 1/2 inch in diameter or submitting to an assessment by

prison officials to determine the circumference his dreadlocks would substantially burden his

religious practice. Doc. 2-02, at Page 10. Thus, these claims, too, have been waived.

        The Court of Appeals similarly held Plaintiff did not show that ODRC’s revised grooming

policy prevents him from growing his dreadlocks naturally. Therefore, he cannot “demonstrate

that [the] prison policy substantially burdens [his] religious practice.” Doc. 2-02, at Page 11, 15

(quoting Haight v. Thompson, 763 F.3d 554, 559-60 (6th Cir. 2014).

        Because any “such references may unduly prejudice the jury against Defendants based on

matters no longer at issue in this case,” Silberstein v. City of Dayton, Case No. 3:02CV522, 2007

U.S. Dist. LEXIS 4141 (S.D. Ohio 2007), Plaintiff should be precluded from making any reference

to the force cuttings of his hair, his dreadlocks, or to ODRC’s revised grooming policy, 65-GRM-

01, at the trial of this matter.




                                                2
      Case: 4:17-cv-02409-BYP Doc #: 85 Filed: 09/13/21 3 of 3. PageID #: 777




                                                     Respectfully submitted,

                                                     DAVE YOST
                                                     Ohio Attorney General

                                                     /s/ Mindy Worly
                                                     MINDY WORLY (0037395)*
                                                     TRACY L. BRADFORD (0058556)
                                                     TONY H. SHANG (0100246)
                                                         *Lead counsel
                                                     Assistant Attorneys General
                                                     Criminal Justice Section
                                                     Corrections Litigation Unit
                                                     30 East Broad Street, 23rd Floor
                                                     Columbus, Ohio 43215
                                                     T: (614) 728-0161; F: (866) 474-4985
                                                     Mindy.Worly@OhioAGO.gov
                                                     Tracy.Bradford@OhioAGO.gov
                                                     Tony.Shang@OhioAGO.gov

                                                     Counsel for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion in Limine to Prevent Plaintiff from

Making Any Reference Relating to His Dreadlocks, ODRC’s Revised Grooming Policy, and/or the

Force Cutting of His Hair has been electronically filed on September 13, 2021. Notice of this

filing will be sent to counsel for all parties via the Court’s electronic filing system. Parties may

access this filing through the Court’s system.



                                                     s/ Mindy Worly
                                                     Mindy Worly (0037395)
                                                     Principal Assistant Attorney General




                                                 3
